Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 13-1608

                       KENNETH KENROY MORRIS,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.




              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS




                                  Before

                      Selya, Stahl, and Lipez,
                           Circuit Judges.




     Gregory C. Osakwe on brief for petitioner.
     Tracey N. McDonald, Trial Attorney, Office of Immigration
Litigation, United States Department of Justice, Stuart F. Delery,
Acting Assistant Attorney General, and Ernesto H. Molina, Jr.,
Assistant Director, on brief for respondent.



                           December 16, 2013
             Per Curiam.     Petitioner Kenneth Kenroy Morris, a native

and citizen of Jamaica, petitions for review of a decision by the

Board of Immigration Appeals (BIA) affirming the denial of his

application for deferral of removal under the Convention Against

Torture (CAT).     Because Morris was found removable on the basis of

an aggravated felony conviction and he presents neither questions

of law nor constitutional claims, we lack jurisdiction to review

the BIA's decision.        We therefore dismiss his petition for review.

             Morris was admitted to the United States as a lawful

permanent resident in January of 1992.              In May of 2004, following

a guilty plea, he was convicted in the State of Connecticut

Superior Court of conspiracy to commit robbery in the first degree

-- firearm threat, in violation of Connecticut General Statutes

§§ 53a-134(a)(4) and 53a-48(a).            He was sentenced to five years of

incarceration (the execution of which sentence was suspended) and

three years of probation.

             On February 25, 2012, the Department of Homeland Security

served   him    with   a   Notice    to    Appear   (NTA)   charging   him   with

removability based upon his conviction for an aggravated felony.

See 8 U.S.C. § 1227(a)(2)(A)(iii) ("Any alien who is convicted of

an aggravated felony at any time after admission is deportable.").

Morris admitted the factual allegations in the NTA and conceded the

charges of removability.            The immigration judge (IJ) determined

that   his     conviction    for    an    aggravated    felony   rendered     him


                                          -2-
ineligible for asylum.      See id. § 1158(b)(2)(A)(ii), (B)(i).

Moreover,    because   he   received   a   five-year   sentence   of

incarceration, his aggravated felony constituted a particularly

serious crime, rendering him ineligible for withholding of removal

under the Immigration and Nationality Act, see id. § 1231(b)(3)(B),

and under the CAT, see 8 C.F.R. § 1208.16(d)(2).    The IJ therefore

construed his application for CAT protection as one for deferral of

removal. The IJ denied relief, concluding that Morris had provided

insufficient evidence to establish a clear probability that he

would be targeted by the Jamaican police for mistreatment based

upon his status as a deportee.

            The BIA dismissed Morris's subsequent appeal, noting that

he did not challenge the IJ's finding that he had been convicted of

a particularly serious crime and affirming the IJ's conclusion that

he had failed to establish a clear probability that he would be

tortured if he were removed to Jamaica.

            Because Morris is removable for having been convicted of

an aggravated felony (a point he does not appear to contest),1 we


     1
       In a footnote, Morris suggests that he was placed in removal
proceedings "based on a questionable conviction . . . of very
doubtful provenance." Aside from this one unexplained assertion,
Morris does not press the argument and we consider it waived. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues
adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived."). In any event, in
his written pleading before the immigration court, he expressly
conceded all factual allegations and charges of removability
contained in the NTA, including that he was subject to removal due
to his conviction for an aggravated felony. We find nothing in the

                                 -3-
lack   jurisdiction       to   consider        his    claims.          See    8   U.S.C.

§ 1252(a)(2)(C) ("[N]o court shall have jurisdiction to review any

final order of removal against an alien who is removable by reason

of     having     committed       a      criminal       offense         covered      in

[§ 1227(a)(2)(A)(iii)].").            Although there is an exception for

"review of constitutional claims or questions of law raised upon a

petition for review," id. § 1252(a)(2)(D), he raises no such claims

or questions here.        Instead, Morris challenges the IJ's (and, by

extension,      the   BIA's      affirmance      of    the      IJ's)        credibility

assessments, evaluation of the evidence, and ultimate determination

that he had not carried his burden to show that it was more likely

than not that he would be tortured.             These are precisely the types

of fact-based determinations that we are statutorily barred from

reviewing. See Conteh v. Gonzales, 461 F.3d 45, 63 (1st Cir. 2006)

("[J]udicial review of the factual findings underlying a removal

order based on an aggravated felony conviction remains foreclosed.

This proscription extends to review of the BIA's factual findings

as to credibility, evidentiary weight, and satisfaction of a

correctly framed burden of proof.") (citation omitted); see also

Telyatitskiy v. Holder, 628 F.3d 628, 631 (1st Cir. 2011). Indeed,

insofar   as     Morris    has     not    responded      to      the     government's

jurisdictional argument, he does not appear to contend otherwise.




record that would indicate that his conviction was invalid.

                                         -4-
          Because we lack jurisdiction to consider Morris's claims,

his petition for review is dismissed.

          So ordered.




                               -5-